Name: Commission Regulation (EC) No 1070/1999 of 25 May 1999 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92
 Type: Regulation
 Subject Matter: marketing;  agricultural structures and production;  Europe;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31999R1070Commission Regulation (EC) No 1070/1999 of 25 May 1999 amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92 Official Journal L 130 , 26/05/1999 P. 0018 - 0018COMMISSION REGULATION (EC) No 1070/1999of 25 May 1999amending the Annex to Regulation (EC) No 1107/96 on the registration of geographical indications and designations of origin under the procedure laid down in Article 17 of Council Regulation (EEC) No 2081/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1068/97(2), and in particular Article 17(2) thereof,(1) Whereas the name Ã ¦Ã ­Ã Ã ± (Feta) notified by the Greek Government pursuant to Article 17 of Regulation (EEC) No 2081/92 was registered as a protected designation of origin by Commission Regulation (EC) No 1107/96(3), as last amended by Regulation (EC) No 590/1999(4);(2) Whereas, as a result of the Court of Judgement ruling of 16 March 1999, this Regulation has been annulled in so far as it registers Ã ¦Ã ­Ã Ã ± (Feta) as a protected designation of origin; whereas, as a result, the name in question is deleted from the "Register of protected designations of origin and geographical indications" and the Annex thereto,HAS ADOPTED THIS REGULATION:Article 11. The name Ã ¦Ã ­Ã Ã ± (Feta) is deleted from the "Register of protected designations of origin and geographical indications".2. In the Annex to Regulation (EC) No 1107/96 under the headings "Cheeses" and "Greece" in Part A, "Products listed in Annex II to the EC Treaty, intended for human consumption", the name "Ã ¦Ã ­Ã Ã ± (Feta) (PDO)" is deleted.3. In accordance with Article 17(3) of Regulation (EEC) No 2081/92, the name Ã ¦Ã ­Ã Ã ± (Feta) remains protected at national level until such time as a decision is taken in this regard.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 156, 13.6.1997, p. 10.(3) OJ L 148, 21.6.1996, p. 1.(4) OJ L 74, 19.3.1999, p. 8.